DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I, claims 1-10, without traverse in the Applicant’s response on 10/14/2020 is acknowledged.
In this Office Action, claims 1-10 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 8, the phrase “a flange part” (first paragraph), is not well defined, since it appear to be used more than once, and the second occurrence lacks antecedent basis.
Regarding Claims 9 and 10 are indefinite since they depend directly or indirectly on claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al., (hereinafter Takagi), U.S. Patent Application Publication 2015/0287520, in view of Uchida et al., (hereinafter Uchida), U.S. Patent Application Publication 2017/0330676.
Regarding Claim 1, Takagi teaches, a pulse transformer (Fig. 2) comprising: 
a drum core including a winding core part (11), a first flange part (12A) provided at one end of the winding core part in an axial direction, and a second flange part (12B) provided at other end of the winding core part in the axial direction; 
a plurality of wires (W1-W4) wound around the winding core part; and 
a plate-like core (13) fixed to the drum core so as to face a first surface of the first flange part that is parallel to the axial direction and a second surface of the second flange part that is parallel to the axial direction, 
(Takagi: Figs. 1-5, para. [0043], [0044]).
Takagi does not explicitly teach, wherein a value of S1/S2 is 0.19 or more and 0.47 or less, where an area of the cross section of the winding core part that is perpendicular to the axial direction is S1 and a facing area between the plate-like core and the first or second surface is S2.
However, Uchida teaches (Fig. 2), wherein a value of S1/S2 is 0.19 or more and 0.47 or less, where an area of the cross section of the winding core part (30) that is perpendicular to the axial direction is S1 and a facing area between the plate-like core and the first or second surface is S2 (Uchida teaches S1/S2 =0.29, in at least Example 8, Table 1, [0144]).  (Uchida: Figs. 1-2, para. [0055], [0056], [0058], [0144]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ratio of S1/S2 of Takagi to include the ratio of Uchida, the motivation being that “even when the size of the step between the axial core part 30 and the flange 40 in the pressing direction increases, the above configuration minimizes decreases in the compaction density of the flange 40, thus minimizing decreases in the strength of the flange 40” [0099]).  (Uchida: Figs. 1-2, para. [0099]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 2, the combination of Takagi in view of Uchida further teaches, wherein the value of S1/S2 is 0.38 or less (Uchida teaches S1/S2 =0.29, in at least Example 8, Table 1, [0144]), the motivation being that “even when the size of the step between the axial core part 30 and the flange 40 in the pressing direction increases, the (Uchida: Figs. 1-2, para. [0099], [0144]).
Regarding Claim 3, the combination of Takagi in view of Uchida further teaches, wherein the value of S1/S2 is 0.21 or more, (Uchida teaches S1/S2 =0.29, in at least Example 8, Table 1, [0144]), the motivation being that “even when the size of the step between the axial core part 30 and the flange 40 in the pressing direction increases, the above configuration minimizes decreases in the compaction density of the flange 40, thus minimizing decreases in the strength of the flange 40” [0099]).  (Uchida: Figs. 1-2, para. [0099], [0144]).
Regarding Claim 4, the combination of Takagi in view of Uchida further teaches, wherein the drum core has a length of 3 mm or more and 5 mm or less in the axial direction and a width of 3 mm or more and 4 mm or less in a first direction crossing the axial direction and parallel to the first and second surfaces (Takagi teaches “the size thereof is about 3.3.times.3.3'2.7 mm” [0043]).  (Takagi: Figs. 1-5, para. [0043], [0044]).
Regarding Claim 5, the combination of Takagi in view of Uchida teaches, “the size thereof is about 3.3.times.3.3'2.7 mm” [0043]).  (Takagi: Figs. 1-5, para. [0043], [0044]).
The combination of Takagi in view of Uchida does not explicitly teach, wherein the value of S1 is 0.85 mm2 or more and less than 1.43 mm2..  
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the value of S1 of Takagi to 2 or more and less than 1.43 mm2”, since S1 would have been optimized by because S1 is a result effective variable as taught in Uchida (Table 1 [0144]), the motivation being that “even when the size of the step between the axial core part 30 and the flange 40 in the pressing direction increases, the above configuration minimizes decreases in the compaction density of the flange 40, thus minimizing decreases in the strength of the flange 40” [0099]).  (Uchida: Figs. 1-2, para. [0099], [0144]).  Therefore, the limitations of Claim 5 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 6, the combination of Takagi in view of Uchida further teaches, 
further comprising: 
a pair of primary-side signal terminals (Takagi: 15A, 15B) and a secondary-side center tap (Takagi: 15C) which are formed on the first flange part; and 
a pair of secondary-side signal terminals (Takagi: 15E, 15F) and a primary-side center tap (Takagi: 15D) which are formed on the second flange part, 
wherein one end of each of the plurality of wires (Takagi: W1-W4) is connected to any one of the pair of primary-side signal terminals and the secondary-side center tap, and 
wherein other end of each of the plurality of wires (Takagi: W1-W4) is connected to any one of the pair of secondary-side signal terminals and the primary-side center tap.  (Takagi: Figs. 1-5, para. [0043], [0044]).
Regarding Claim 7, the combination of Takagi in view of Uchida further teaches, 
wherein a height (Uchida: t = 0.271) of the winding core part (Uchida: 30) in a second direction perpendicular to the first and second surfaces is larger than a width (Uchida: Figs. 1-2, para. [0099], [0144]).
Regarding Claim 8, Takagi further teaches, a pulse transformer (Fig. 2) comprising: 
a first core including a winding core part (11) and a flange part (12A) provided at an end of the winding core part in an axial direction, [the] flange part having a first surface that is parallel to the axial direction; 
a plurality of terminal electrodes (15A-15F) provided on the flange part of the first core; 
a plurality of wires (W1-W4) wound around the winding core part of the first core and connected to the terminal electrodes; and 
a second core (13) fixed to the first core, the second core having a second surface that is parallel to the first surface of the flange part, 
...(Takagi: Figs. 1, and 12-15, para. [0007], [0055], [0057]).
Takagi does not explicitly teach, wherein a height of the winding core part in a second direction perpendicular to the first and second surfaces is larger than a width of the winding core part in a first direction crossing the axial direction and the second direction, and 

However, Uchida teaches (Fig. 2), wherein a height (t = 0.271) of the winding core part (30) in a second direction perpendicular to the first and second surfaces is larger than a width (w= 0.23) of the winding core part in a first direction crossing the axial direction and the second direction (Uchida: Example 1, Table 1, [0144]), and 
wherein a cross-sectional area of the winding core part (30) that is perpendicular to the axial direction is less than half of an overlapped area of the first and second surfaces viewed from the second direction (Uchida teaches S1/S2 =0.29, which is “less than half of an overlapped area of the first and second surfaces”, in at least Example 8, Table 1, [0144]).  (Uchida: Figs. 1-2, para. [0055], [0056], [0058], [0144]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the height and width of and cross-sectional area of the winding core part of Takagi to include those of Uchida, the motivation being that “even when the size of the step between the axial core part 30 and the flange 40 in the pressing direction increases, the above configuration minimizes decreases in the compaction density of the flange 40, thus minimizing decreases in the strength of the flange 40” [0099]).  (Uchida: Figs. 1-2, para. [0099]).  Therefore, the limitations of Claim 8 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 9, the combination of Takagi in view of Uchida further teaches, 
(Uchida: Figs. 1-2, para. [0099], [0144]).
Regarding Claim 10, the combination of Takagi in view of Uchida further teaches, 
wherein the cross-sectional area is equal to or more than 0.19 times of the overlapped area, (Uchida teaches S1/S2 =0.29, which is “equal to or more than 0.19 times of the overlapped area”, in at least Example 8, Table 1, [0144]), the motivation being that “even when the size of the step between the axial core part 30 and the flange 40 in the pressing direction increases, the above configuration minimizes decreases in the compaction density of the flange 40, thus minimizing decreases in the strength of the flange 40” [0099]).  (Uchida: Figs. 1-2, para. [0099], [0144]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MALCOLM BARNES/
Examiner, Art Unit 2837
01/16/2021

/ELVIN G ENAD/            Supervisory Patent Examiner, Art Unit 2837